Citation Nr: 1604581	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-26 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a skin disorder.

2. Entitlement to service connection for a right ankle disorder. 

3. Entitlement to service connection for a left ankle disorder.

4. Entitlement to service connection for a right knee disorder.

5. Entitlement to service connection for a left knee disorder.

6. Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to September 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a skin disorder.   

In October 2013, the Board remanded the claim for service connection for a skin disorder and an additional claim of service connection for tinnitus to the Agency of Original Jurisdiction (AOJ).  In a February 2014 rating decision, the AOJ granted service connection for tinnitus. That issue is not in appellate status and is not before the Board.

With respect to the issues of service connection for right and left ankle, right and left knee, and migraine headache disorders, the Veteran submitted a timely Notice of Disagreement in January 2015 to the October 2014 rating decision that denied those claims. However, the AOJ has not issued a Statement of the Case (SOC) and the claims must be remanded to the AOJ for issuance of a SOC. 38 C.F.R. §19.9(c) (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this case should consider the electronic record (electronic claims file).

The issues of service connection for right and left ankle, right and left knee, and migraine headache disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

No current skin disorder has been shown to have been manifested as a result of the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have not been met. 
38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

After the claim was received, the RO advised the Veteran by letter of the requirements for substantiating the claim, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the service treatment records. In a January 2008 VCAA notice letter, the RO specifically requested that the Veteran provide any medical evidence relevant to his claim in his possession, to include private treatment records. The RO also advised the Veteran that VA could outstanding treatment records for him and explained the information that was required to obtain such records; and issued the letter with attached VA 21-4142 forms, specifically Authorization and Consent to Release Information forms, for the Veteran to complete. The Veteran did not respond to the January 2008 VCAA notice letter and did not return any of the attached VA 21-4142 forms. 
In November 2013, the VA Appeals Management Center (AMC) issued a letter to the Veteran, advising the Veteran that a VA skin examination would be scheduled, and stating that, as the Veteran had told VA that he had received treatment for a skin disorder, VA required that he fill out the attached VA 21-4142 forms if he wished VA to obtain any outstanding medical records. The AMC also advised that the Veteran that he could both obtain and send VA any outstanding records himself if he wished. 

Although the Veteran appeared for a November 2013 VA skin examination, provided approximately two weeks after the issuance of the letter, he did not send VA any outstanding treatment records or completed VA 21-4142 forms in response to the November 2013 letter. At the November 2013 VA skin examination, the Veteran told the examiner that he sought treatment for a skin disorder after service in 1995 "from [a] community MD." The Veteran reported that the doctor did liver and kidney blood tests, and found that they were normal. The Veteran stated that he had never been given a diagnosis or treatment regime for a skin disorder.

The Court has held that "[t]he duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

VA has, on two occasions, sent the Veteran information regarding how VA might obtain properly identified private treatment records, along with forms which, when completed, would allow VA to obtain such records for him. In each instance, the Veteran failed to respond. At the November 2013 VA skin examination, the Veteran informed a VA employee that he had seen a "community MD" in 1995 about his skin disorder, but was not provided with any treatment or diagnosis. As the evidence indicates that the Veteran lived in Orlando, Florida, in 1995, the Board notes that the term "community MD" is insufficient information to allow VA to identify the medical provider. More importantly, as will be explained below, the evidence, to include the November 2013 VA skin examination report, contains no objective medical evidence of a diagnosed skin disorder during the pendency of the appeal. In the absence of proof of a present disability, there can be no valid claim for service connection. See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Therefore, an additional remand to procure 20-year-old treatment records would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA skin examination report is factually informed, medically competent, and responsive to the issue under consideration. Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In an October 2013 Remand, the Board directed the AOJ to allow the Veteran the opportunity to identify any VA or non-VA health provider who treated him for a skin disorder, and to attempt to procure all identified treatment records. As explained above, the Veteran did not respond to the AOJ's letter, requesting information regarding the Veteran's medical treatment and did not return any completed VA 21-4142 forms. See Wood, 1 Vet. App. at 193. The Board also requested that the AOJ provide the Veteran with a VA skin examination. The AOJ complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Service Connection

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

The preponderance of the evidence weighs against a grant of service connection for a skin disorder and the appeal will be denied. 


The Veteran served as a tank crewman during service. His service treatment records contain no notation indicating treatment or diagnosis for a skin disorder. In a June 1995 service discharge medical examination report, a service examiner noted that the Veteran's skin was normal, and reported that the Veteran had no scars or tattoos. In a contemporaneous report of his medical history, the Veteran specifically denied having ever had any skin diseases.

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

In an October 2008 statement, the Veteran alleged that he had a skin disorder "as a result of contact with the fuel and the grease used in the maintenance of the tank." 
In a June 2009 statement, the Veteran wrote that skin "is always itching," and again alleged that it was "a result of the exposure to fuel and chemicals I came in contact with as a tank crew member." 

In a November 2013 VA medical examination report, the Veteran reported experiencing "chronic intermittent itching in service, sometimes associated with sweating." The Veteran indicated that he did not request treatment for a skin disorder during service, but sought attention after discharge in 1995 from a "community MD." The Veteran stated that the "community MD" did liver and kidney blood work, which was normal. Despite the 1995 visit with the "community MD," the Veteran stated that he had not been provided with any diagnosis or treatment regime for a skin disorder. The Veteran stated that he still experienced itching on the "lateral torso and scalp." The Veteran said that he experienced pruritus on a daily basis. The Veteran denied having any blotches or hive-like rashes, or interdigit or groin itching.

After performing an examination, the examiner reported the Veteran did not have a skin condition. Based on the Veteran's description of his symptoms, the examiner indicated that the Veteran may have had atopic dermatitis with evidence of rash. However, a physical examination found no objective evidence of such a disorder, and the examiner specifically noted that the Veteran did not have atopic dermatitis at the time of examination. 

After reviewing the claims file, interviewing the Veteran, and performing the examination, the examiner found that the Veteran's claimed skin disorder was less likely than not related to service. The examiner noted that if the Veteran had experienced a reaction to chemicals during service, the reaction would have been limited to that period of time and most likely presented itself as a rash. Regarding the chronic pruritus symptoms, associated with sweating, reported by the Veteran, the examiner stated that such were partially consistent with a mild atopic dermatitis, but the etiology of the reaction causing that disorder (i.e. ingestants, inhalants, fungal, bacterial, or viral) was unknown at that time. Considering the July 2015 examiner's interview with the Veteran and thorough review of the evidence, the Board finds that his opinion has great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder. The Veteran claims that he experienced onset of itching during service and still experienced itching symptomatology due to in-service exposure to chemicals and fuel. However, the record contains no objective diagnosis for an observed skin disorder either during or after service. The November 2013 examiner, having reviewed the evidence, specifically indicated that a skin disorder, arising from a reaction to in-service exposure to chemicals, chemicals during service, would have been limited in time and most likely presented itself as a rash, which the Veteran has never reported experiencing. The examiner stated that the Veteran reported experiencing symptomatology suggestive of mild atopic dermatitis. However, the examiner found no objective evidence of the disorder upon examination and indicated that the Veteran currently did not have a skin disorder. Without competent evidence of a skin disorder noted upon examination during the pendency of the appeal, the Veteran's claim for service connection for a skin disorder must be denied. See, e.g., Brammer, 3 Vet. App. at 225.

As the preponderance of the evidence weighs against the Veteran's claim, the Veteran's claim is denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, at 1 Vet. App. at 55-56.


ORDER

Service connection for a skin disorder is denied. 


REMAND

The issues of service connection for right and left ankle, right and left knee, and migraine headache disorders are REMANDED for the following action:

Issue the Veteran and his representative a SOC on the issues of service connection for right and left ankle, right and left knee, and migraine headache disorders. The Veteran should also be advised that, for the Board to have jurisdiction in those matters, he must file a timely substantive appeal responding to the SOC. Should the Veteran or his representative submit a timely substantive appeal, the matters should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


